READ AT ONCE

                        COURT-DIRECTED NOTICE
                    REGARDING ISSUANCE OF SUBPOENA
                  SEEKING DISCLOSURE OF YOUR IDENTITY

                                        General Information

        A legal document called a subpoena has been sent to your Internet Service Provider
(“ISP”), requiring the disclosure of your name, address, and other information. The subpoena
was issued pursuant to a Court Order in a lawsuit pending in the United States District Court for
the District of Columbia.

        Plaintiff has filed a lawsuit alleging that various people have infringed their copyrights by
illegally downloading and/or distributing [insert name of film]. However, plaintiff does not
know the actual names or addresses of these people–only the Internet Protocol address (“IP
address”) of the computer associated with the illegal activity.

         Accordingly, plaintiff has filed its lawsuit against anonymous “John Doe” defendants and
issued subpoenas to various ISPs to determine the identity of these people. If you are receiving
this notice, that means plaintiff has asked your ISP to disclose your identification information to
it, including your name, current (and permanent) address, e-mail address, and Media Access
Control number. Enclosed is a copy of the subpoena seeking your information and a copy of the
exhibit page containing the IP address that has been associated with your computer and showing
the date and time you are alleged to have used the Internet to download or upload the particular
movie.

        This is a civil lawsuit, not a criminal case. You have not been charged with any crime. If
plaintiff receives your information from your ISP, you may be added as a named defendant to this
lawsuit.

        To maintain a lawsuit against you in the District Court for the District of Columbia,
plaintiff must establish jurisdiction over you in the District of Columbia. If you do not live in the
District of Columbia, you may be able to challenge the District Court’s jurisdiction over you.
Additionally, if you do not reside in the District of Columbia, you may also be able to challenge
whether this Court is the proper venue for this case. If your challenge is successful, the case in
the District of Columbia will be dismissed, but plaintiff may be able to file suit against you in
another state where there is jurisdiction.

       This notice is intended to inform you of some of your rights and options. It does not
provide legal advice and you are, of course, free to speak to a lawyer of your own choosing.
Please be aware that the judge and the magistrate judge assigned to this case and the Clerk’s
Office cannot give you legal advice.